Explanations of vote
in writing. - (PT) We regard the sustainability of fishery resources as essential for the continuation of fishing activity and the viability of the fisheries sector, but we do not accept a fleet management policy - as adopted in the EU - or a reduction in the fleet, the main consequences of which will be a significant reduction in the means of production and a drastic loss of jobs.
To achieve the objective of a sustainable balance between fishing capacity and fishing opportunities, account must be taken of the social and economic situation in the fisheries sector by applying mechanisms for subsidising or compensating fishermen affected by the economic consequences of an environmentally friendly fishing activity and by measures to reduce fishing, especially in less-favoured regions that are dependent upon the fisheries sector.
Similarly, the fishing effort should be matched to existing resources and to the protection of the marine environment - which would at one and the same time promote small-scale coastal fishing and non-industrial fishing and safeguard fishing communities; it would be particularly helpful in that context to increase Member States' exclusive fishing zones from the current 12 nautical miles to 24 nautical miles and for outermost regions from 100 nautical miles to 200 nautical miles.
I voted in favour of the report by my colleague Mr Casaca because it clearly underlines the perverse effects of the current system, which sometimes causes decisions to be taken that are disconnected from local realities.
Take, for example, the case of thonaille fishing in the Mediterranean. Those who do it have made efforts to develop their fishing methods, but legislation adopted recently is putting disproportionate restrictions on them that are in danger of causing their disappearance. They are in fact facing unfair competition from their colleagues in the Eastern Atlantic, both Spanish and French. In accordance with the report's proposals, an approach using geographical fishing areas and taking account of the specific features of the techniques employed would have made it possible to ensure a fairer distribution of fishing effort capable of guaranteeing a sustainable balance between fishing capacity and fishing opportunities.
in writing. - I support the Elles report on the draft amending budget No 5/2007. In doing so, I would like to point out a particular problem for my own country that might mitigate against support for additional spending.
The problem Britain has is that Margaret Thatcher with the 1984 Fontainebleau Agreement left future British Governments with a poison pill. Fontainebleau gives Britain back a rebate of two-thirds the difference between our annual contributions and annual receipts from the EU. Thus any new expenditure programmes cost Britain twice; first we pay our 50% and then lose two thirds of the EU contribution, diminishing uniquely in our case the EU contribution from 50% to less than 17%. Allowing for the fact Britain's contributions are just below 15% of the total budget, any new project for which Britain receives less than a third of the benefits leaves Britain out of pocket.
in writing. - (PT) The report states that approximately 110 billion tonnes/km of dangerous goods - dangerous for the population and the environment - are transported annually within the EU, accounting for almost 8% of total transportation of goods. Of those, 58% are transported by rail, 25% by air and 17% by inland waterways.
The international transportation of dangerous goods is regulated by international agreements.
In that context, we believe that the useful and necessary cooperation at EU level must safeguard the full sovereignty of the Member States as regards the transportation of (dangerous) goods within their territory, for example by means of the right to regulate, to issue individual authorisations and forbid the transportation of dangerous goods, notably for reasons of national security or environmental protection.
This is a matter of principle that is all the more important in the context of the unbridled liberalisation of transportation promoted by the EU.
The Commission proposal on the simplification and unification of European legislation on the transport of dangerous goods should be endorsed in its entirety, including in the interests of better regulation.
As recently as 31 August 2007 I visited the traffic management headquarters for seven road tunnels, among them the longest tunnel in Germany, and became aware of the need for harmonisation, particularly of the provisions on the transport of dangerous goods in tunnels.
The transport not only of goods per se, but also of dangerous goods, is growing rapidly - and this is happening worldwide so that even the increase can no longer be absorbed by a single mode of transport. It makes sense, therefore, to adopt the relevant rules for transport not only by road and rail, but also by inland waterway. This improves the chances of applying the co-modal approach to the problem of our transport needs. It is particularly worthy of mention in terms of the understanding of our fellow citizens that the present legal act takes account not only of the specific recommendations of the United Nations but also of Member States' subsidiarity requirements. The fact that the directive summarises four 'old' directives and saves 2 000 pages of legislative text makes it an example of bureaucracy reduction in action.
Member States will retain the right to regulate or even prohibit the transport of certain dangerous goods within their territory, for example, for reasons of national security or of environmental protection. In the final analysis, the public can expect this directive to make a contribution to improving both transport safety and environmental safety.
For once the Commission proposal aimed at harmonising the rules for the transport of dangerous goods is a step in the right direction. Indeed the proposed text aims to simplify and unify existing Community legislation.
Currently no less than four directives and many Commission decisions govern the transport of dangerous goods by land (rail, road) and inland waterways. This disparate collection means that the rules are too complex, difficult to transpose into national legislation and often obsolete.
This is a particularly important subject because the volume of inland transport in the EU is constantly increasing, as is the volume of dangerous goods. Nearly 110 billion tonnes/km/year of these goods are transported annually in the EU, amounting to 8% of all goods transported. Because of its strategic position as the crossroads of Europe, France's road, rail and waterway networks are often congested and therefore particularly subject to transport accidents.
It is high time all the peripheral, excessive EU legislation on this matter was eliminated to enable the various operators, but also the national authorities, to guarantee and fully strengthen the safety of this type of transport.
Given the continuous rise in freight transport, the catastrophic lorry fire in the Gotthard Tunnel and similar occurrences will certainly not be the last horror stories about lorry accidents. This is particularly the case since lorries play a disproportionately frequent role in accidents on motorways, and since rest periods are often not observed owing to ever decreasing margins and ever increasing competitive pressure. Poorly upgraded roads and the formation of tailbacks also increase the potential danger.
If a vehicle transporting dangerous goods is involved in such an accident, the consequences are, of course, all the more serious. In addition, time and again, radioactive, corrosive or explosive freight is transported illegally, putting the emergency services in mortal danger when accidents occur. It is only right and proper that the safety requirements be updated, which is why I, too, voted in favour of the report, although checks should also be reinforced accordingly.
in writing. - (PT) One of the EU's basic obligations and responsibilities is to create safe living conditions for European citizens. The volume of inland goods transport within the EU is constantly expanding and, in line with that increase, the volume of dangerous goods transported has also been rising.
We therefore need to ensure that the legislation applicable to the transportation of dangerous goods is simplified and clarified. The intention to include under a single directive the transportation of dangerous goods by rail, road and inland waterways might encourage co-modality and, by the application of established rules, improve safety and speed based on the adoption of new criteria on fast delivery of goods and provision of the relevant services. A prerequisite for that is, therefore, ever greater safety in transportation throughout the territory of the EU, including the transportation of dangerous goods; I believe that will be possible with the implementation of the measures contained in this directive.
I am voting in favour of Bogusław Liberadzki's report on the inland transport of dangerous goods.
Professor Liberadzki is a leading specialist in the field of transport. The report he presents is professionally written and gives an in-depth analysis of the problem raised.
One of the European Union's priorities is undoubtedly to ensure that Europeans enjoy safe living conditions. This also includes the safety of transport throughout the Union, and particularly the transport of dangerous goods. The increased circulation of goods and services has brought about an increase in road, rail and river transport. That is why I am supporting the initiative to bring these forms of transport together under a single directive. I feel that at European level we should strive to establish legislation with the greatest added value for EU citizens. Encapsulating the regulations in a single EU document will enhance their transparency and accessibility and also the efficacy of their application.
(DE) Mr President, I voted in favour of the Jeggle reports, because I hope they will facilitate the survival of our farmers. After all, there was a time when farmers could make a very good living from their produce. Nowadays, food prices are rising continuously but, whilst large enterprises benefit from this and harvest handsome profit margins, simple farmers are pushed increasingly into the role of supplicants. Often, smallholders need a supplementary source of income to survive, and the love of nature is the overriding and only reason many take on this dual burden. Increasing numbers are throwing in the towel, however, which has already led to a dependence on imports in the field of fruit, vegetables and feeding-stuff production.
Since EU accession, over 50% of Austrian farmers have given up their businesses; that is, ceased milk production. Thus we are rapidly approaching the point at which our self-sufficiency in fresh milk and fresh-milk products is under threat.
(CS) Mr President, ladies and gentlemen, during today's vote on the three milk reports I expressed my support for the Commission proposals, as I believe they represent steps in the right direction.
The over-regulation of the market in milk and milk products for drinking milk in the EU is both unnecessary and senseless and both consumers and producers suffer as a result. It is therefore only right that the existing rules be liberalised. It is commendable that besides the three existing categories of drinking milk, additional categories of drinking milk with other fat content be allowed. As a result, both consumers and producers will be able to exercise a greater choice. Such a development can only be welcomed.
In fact, the Commission should vigorously pursue the liberalisation of the drinking milk market, because the existing system of milk quotas is both antiquated and functionless. There is no reason to continue imposing fines on producers for producing large quantities of milk. Now, at a time when the demand for milk and drinking milk products is increasing throughout the world, milk quotas are clearly proving to be an obstacle to the development of the milk industry throughout the EU.
in writing. - The current strength in the milk sector is creating great optimism amongst dairy farmers in Europe. Growing appetites for dairy in Asia, shrinking European production and increased use of land production in the US for biofuels is driving the price of dairy to a record high.
As an MEP representing rural Ireland, I am happy that dairy farmers are getting a deserved break, although production costs continue to rise making it harder for smaller dairy farmers in particular to survive.
A change in market management mechanisms brings instability. With the milk quotas scheduled for removal by 2015, provisions need to be made to absorb volatility in the market. The reaction of the producers is unknown. An increase in output of milk will lead to a drop in prices. Safeguard mechanisms allowable under the WTO will be crucial for stability.
At present, export refunds are zero rated due to the strength in global dairy markets. We should ensure that they are retained as mechanisms that could potentially be introduced at a later date.
Change is inevitable in the dairy sector, but there needs to be a well managed transition to provide the farmers of Europe with a stable and bright future.
in writing. - (PT) We agree with the line taken in the report that it is important to give an essentially qualitative boost to the school milk programme. We regret, however, that in its present form with the management philosophy adopted and with the resources currently allocated, this programme has in many cases become an encouragement to stop drinking milk in view of the poor quality and unsatisfactory nature of the products offered in relation to the tastes of pupils in lower secondary school.
We therefore agree that the range of products for inclusion in this programme should be expanded both as regards diversity and in terms of nutritional considerations and dietary rationalisation. However, we must remember that we need to solve, as a matter of urgency, simple issues such as the lack of refrigeration networks, because that prevents schools and many Portuguese students from having access to anything other than UHT milk.
The nutritional value of milk is well known, and we know that we need to encourage people to drink it. However, in order to make that possible, aid is required to help to produce quality milk and it is the innumerable small herds that hold the key; it is in the main family farms which, by means of non-intensive dairy farming, keep the rural communities alive and the countryside populated.
in writing. - (SV) The reports on milk products from the Agriculture Committee are a mixed bag. The June List supports the Commission on the point that it must be permitted to produce and sell drinking milk that is not classified in any of the three categories that apply at present. Such liberalisation is good and makes things easier for Sweden, which since 1995 has had problems adapting Swedish traditions to the EU's rigid rules on milk products.
The other two milk reports build on the EU's Common Agricultural Policy and are rejected by the June List. Milk production should be a matter for the free market, subject to normal food controls on public health grounds.
The Agriculture Committee's amendments in the report on the common organisation of the market in milk and milk products are simply absurd. They propose that budgetary savings that are made are redistributed in the milk sector and that a milk fund restructuring programme is set up, that support is given to those within the milk sector who are affected by increasing market liberalisation, that marketing support measures and milk promotional activities are stepped up, that support is given for milk production in mountain regions and that the scheme to distribute milk to schools is reinforced.
We are strongly opposed to these proposals. The June List would observe that it is just as well that the European Parliament does not have codecision powers in the EU's agricultural policy, because the Union would then fall into a trap of protectionism and heavy subsidies for all the different groups in the agriculture sector.
The Danish members of the Socialist Group in the European Parliament - Mr Rasmussen, Mrs Thomsen, Mrs Schaldemose, Mr Jørgensen and Mr Christensen - have voted against not only the Commission's proposals but also the amendments proposed by Parliament. In the delegation's opinion, reform of the scheme to distribute milk to schools is necessary, but the proposal does not go far enough. The delegation believes that support for high-fat milk should be abolished completely, whilst healthy milk should receive the greatest support.
However, the delegation wishes to emphasise its support for reform of the EU's agricultural support in the direction of greater market orientation, and EU agricultural policy should be linked to environmental policy and public health initiatives, among other things.
in writing. - In order to ensure the integrity of this Parliament, all Members who have a financial interest in the dairy sector should declare an interest in these votes.
(DE) Mr President, I voted in favour of this resolution, as I believe there comes a time when we need to review this measure and assess whether it is really appropriate and effective. If it is not effective, we will abolish it; if it is only partially effective and appropriate, it will have to be modified accordingly. At all events, however, we should be working towards standardising implementation - that is, ensuring uniformity of checks - so as to put an end once and for all the vexation we are currently experiencing at airports.
(MT) I would like to explain that there should not be any compromises as far as security is concerned. We have to appreciate that when it comes to the restrictions on taking liquids on an aeroplane, it is true that it is an inconvenience, it is true that it is annoying to have to throw away what you are carrying, but on the other hand, security is paramount; security is the best way.
If the British secret services are telling us that there is still a threat, then there is still a threat. We cannot make any compromises, and that is why we have to be very careful when adopting resolutions and approving motions relating to this matter so that we do not appear in any way weak or feeble in our attitude.
(SK) During my regular business trips I witness annoying problems faced by passengers carrying liquids in their hand luggage at European airports. Passengers must part with their cosmetics. Fortunately they can manage to drink a half-litre bottle of mineral water but aftershave or shampoo exceeding the permitted limit will meet its end in a ready container.
Passengers see these strict airport controls as a violation of their rights. They do not know why they have to do this and are angry with the Union, with its bureaucratic rules. The purpose of their flight is different and therefore they do not understand why they have to part with basic hygiene products. Nor do the employees have the time or the inclination needed to justify the strict controls in place as an anti-terrorist mechanism.
I voted in favour of the motion for a resolution, which proposes ending the controversial measures affecting air passengers and emphasises the need for research studies to find efficient tools for the detection of explosives in liquids. I believe that the European Commission will thoroughly review the ban on taking liquids on board aircraft and - if no further facts are uncovered - it will abolish this controversial measure.
in writing. - Although UKIP makes the point on principle to support any repeal of EU Legislation, this is a national security issue and as such the party could not support a measure that could place air passengers and crew at risk. As HMG has stated, terrorism remains a serious and continuing threat.
in writing. - Although UKIP makes the point on principle to support any repeal of EU legislation, this is a national security issue and as such the party could not support a measure that could place air passengers and crew at risk. As HMG has expressed, terrorism remains a serious and continuing threat.
HMG's view:
HMG welcomes the TRAN Committee resolution's acknowledgement that Europe needs a high level of security in aviation. Terrorism remains a serious and continuing threat. It is currently impractical to test more than a small proportion of the liquids that passengers wish to carry. So the interim controls, pending work on a more convenient technology-based solution, represent the only present way of properly ensuring passenger safety.
in writing. - I voted for this resolution particularly because of the demand contained within it for a review of the effectiveness and fairness of Regulation (EC) No 1546/2006 (introduction of liquids onto aircraft). What I find most absurd is that I can fly into Europe with duty-free liquids - alcohol, perfume or food bought outside of the EU - but should I transit to another plane within the EU, it will be confiscated by the authorities.
Does it not occur to the Commission that terrorists probably are more aware of the Regulation than your average passenger and will therefore act accordingly? It equally implies that security at all extra-EU airports are inferior to the worst EU airport. As a regular air traveller, I find that difficult, if not impossible, to believe.
in writing. - (PT) As regards the Regulation on restrictions on the introduction of liquids onto aircraft, I believe that the adoption of the amendment - that was also tabled by our Parliamentary group - that 'invites' the European Commission to repeal that Regulation, is a positive step, since there has never been any evidence that it is effective in terms of security, nor have any conclusive facts been produced, as had been promised, by means of an exhaustive public report. Moreover, it was emphasised that if the Commission intends to present a regulation of this kind in the future, it must first produce a report proving that such a measure will be effective.
I would point out that, although the current regulation is being applied, the Commission has not even published or made available to the public a specific statement of the prohibitions and restrictions to which they might be subjected, a list of exceptions to those rules or the reasons for the measure. Nor did the Commission ensure that air passengers were fully and correctly informed of their rights, especially as regards cases of abuse of power in the application of the security rules.
in writing. - I support moves to review the current restrictions on the quantity of liquids passengers are allowed to carry on board aircraft in the EU. I voted in favour of the resolution which asks the European Commission to review the restrictions and ensure they are proportionate to any risk.
We need restrictions that are realistic and in proportion to any potential threat. We all take the need to guard against terrorist threats very seriously, but our response has to be proportionate and justified.
There is cross-party concern that the current restrictions imposed by the European Commission are disproportionately costly and disruptive. I would like to see the situation reviewed, and if these restrictions are to continue, then the Commission needs to clearly justify precisely why they are needed.
in writing. - British Conservatives fully support a review of the Regulation governing what liquids passengers can and cannot take on board aeroplanes. The way in which this Regulation has been applied across the EU has varied, giving rise to inconsistencies and manifest unfairness, and any review must address this aspect as a matter of urgency. However, we do not consider it would be right to call for a repeal of the regulations at this stage, since as a matter of principle the outcome of an expert review should not be pre-judged and protection of the public is paramount.
in writing. - UKIP supports the repeal of all EU legislation. However, this is a particular measure which would put passengers and crew at risk and which we cannot therefore support.
in writing. - I voted against this Resolution which seeks to repeal the existing regulation, introduced last year, that restricts liquids on board aircraft. I am worried that British Liberal and Green members of the European Parliament have now opened up the possibility of repealing this law, even though the strong advice from both the Security Services and the Department of Transport is to keep this legislation in place. While I agree with reviewing the legislation on an ongoing basis, it is both premature and dangerous to repeal the legislation at present.
in writing. - (PT) I think that the threat to the security of air transport is a real one and that the risks involved are enormous. I therefore believe that the inconvenience to passengers is proportional to what we are protecting and that the issue here is in no way a violation of rights, freedoms or guarantees, but simply a technical measure that has proved effective. I therefore consider that the European Parliament is being too hasty and over-stepping its brief in asking that the Regulation on the introduction of liquids onto aircraft should not be implemented unless new proof is produced in support of such implementation.
The precautionary principle would dictate that it is better to suffer some slight inconvenience than a disaster. The security principle dictates that we should not make things easier unless we are sure of the risks involved.
I therefore voted against the motion for a resolution laying down measures for the implementation of common basic standards on aviation security (introduction of liquids onto aircraft).
At a time when a large number of holidaymakers are heading back to work, it is worth thinking about some of the safety rules on board aircraft and at airports.
As a reminder, more than 16 million passengers transit through Brussels National airport each year, and since last November they have been subject to a ban on carrying liquids in their hand luggage.
There is no question as far as I am concerned of compromising security. However, a large number of passengers have complained about the way this ban is enforced at different European airports: at some, they can carry products purchased at the airport in their hand luggage, and at others they cannot.
What is more, it is difficult to impose this kind of measure on passengers if its added value in terms of security has not been proven beyond doubt, and this does not seem to be the case.
So it seems reasonable to me to ask the Commission to demonstrate the validity of this measure, and if it is proven, to provide for uniform application, in total transparency. That way, passengers will finally know which way to turn.
in writing. - I voted against this report because, whilst it makes real sense to review the impact of this measure, it is important not to repeal it. The passengers that travel through European airports like Gatwick in my region are often confused and upset with the application of this rule. In particular the way in which passengers are expected to turn over their 'duty-free' liquids purchased at an airport to the authorities checking hand luggage. The problem seems to be with passengers in transit who buy in the 'transit' airport and then attempt to check through security for their further flight. I opposed a full repeal because there are still legitimate security concerns which must be our first priority. There are also alternatives to a simple repeal which might produce better convenience for passengers and maintain security.
in writing. - The current, mindless airport and aviation security measures are an unfortunate and constant reminder of terrorism. They do not instil public confidence. There have to be security checks - both on the public side and airside. But these should make sense and be flexible. Above all, they should be targeted more effectively. This means 'profiling', a key measure that is avoided for fear of a 'discrimination' accusation.
It is curious that the European Commission thinks it has to give the green light to new security measures for Europe's airports. Governments of EU countries should co-ordinate their response - but this must not be an excuse to extend the competence of the Commission into new areas. Certainly the British Government must resist any further attempt to remove our national veto on justice and policing matters. The International Civil Aviation Organisation, with its global reach, is the appropriate body to ensure that airports around the world meet security needs. We abstained on the resolution.
I voted in favour of the report by my colleague Mrs Ayala Sender in response to the Commission communication on freight transport logistics in Europe and sustainable mobility. We are going to be looking forward to the Commission's report on an Action Plan for freight transport logistics in Autumn 2007. However, on the subject of logistics, it is becoming a matter of urgency to launch the debate on the ambitious European territorial development policy, based particularly on financing infrastructure (motorways, railways, airports, ports, new technologies, satellites, etc.) using the leverage of debt with, for example, greater use of the European Investment Bank (EIB), which could release nearly EUR 1 000 billion of investment potential over 10 years, public/private partnerships (PPPs), etc. An ambitious European territorial development policy based on massive investment will be one of the conditions to enable logistics operators to do their job properly at the best cost while respecting the environment.
in writing. (SV) - There is good reason to work together to create a smoothly functioning transport system between Member States with a view to promoting the internal market. We do, however, question many individual points in this report. We do not share the view that the common transport policy is under-financed and that the EU should invest further resources in this area. We question the need for common training standards for the personnel involved in transport and logistics as we have every confidence in each Member State's ability to manage this area satisfactorily. Lastly, we believe that the Member States must decide independently whether or not 60 t goods vehicles may be permitted. On account of these criticisms we have chosen to vote against the report.
in writing. - (PT) Although many other considerations deserve a mention with regard to this report, we should like to point out, in this explanation of vote, that we cannot understand why our proposed amendment, aimed at including a mention of the outermost regions - such as the Azores and Madeira - within the definition of the priorities for transport logistics in the various EU countries, was rejected.
Our amendments, which were rejected, placed the accent on:
the strategic importance of public services and their contribution to the public sector in promoting economic, social and territorial cohesion, and criticism of the policies that challenge the role of the State as a provider of public services;
the incentive effect of public investments co-financed by the Structural Funds under the cohesion policy, which attract private investment and the possibility of using Community funding to finance private investment where there is no public investment strategy.
The rejection is all the more significant since the report notes that logistics is primarily a business activity, considering, however, that public authorities can play a role and act as facilitators and asking for the dissemination of best practice in financing logistics, for example, various initiatives using private-public co- financing.
A word to the wise...
I voted in favour of this directive because it raises public awareness of the transport sector, in particular. After all, transport logistics is a crucial factor in the development of European economic growth, competitiveness and quality of life, and also reduces environmental impact.
However, in my opinion, the statements on the authorisation of megaliners are out of place in this directive, as they are short-sighted and do not go far enough. I voted in favour of the directive only in the hope that the Commission will take up this matter in the immediate future and regulate the area separately, at which point safety, environmental, transport and logistic aspects alike will have to be taken into account. State-of-the-art knowledge will have to be utilised, as will politicians' scope for laying down a strict framework for the use of such vehicles. This could include rules on the use of Driver Assistance Systems such as brake assistants, lane departure warning systems, adaptive cruise control systems and camera monitors, or rules on steered axles and the distribution of driving power over several wheels. Finally, we must not automatically associate the term 'megaliner' with a maximum authorised mass of 60 tonnes. It should be taken into account that megaliners with a maximum authorised mass of 44 tonnes actually reduce road congestion and bring enormous benefits to the economy, transport and the environment without harming the railways, which cannot even absorb the growth in demand for transport services.
While I am delighted about the adoption of the own-initiative report by Mrs Ayala Sender on logistics, which underlines the importance of intermodality for cleaner and more sustainable transport, I can only lament the adoption of paragraph 21, against which I had already voted in the Committee on Transport and Tourism.
I voted against this paragraph because 60 t goods vehicles, to which this paragraph has just opened the door, are dangerous for the environment and for the users of our roads, which were not designed to carry these loads. The road lobby's arguments are fallacious: as the load capacities of current HGVs are already underused, the reduction in pollutant gas emissions that people are trying to lure us with on the basis of 'fewer vehicles for more transported goods' is a trick. As for the impact of these juggernauts on our infrastructure, it will eventually land on the shoulders of taxpayers by causing an explosion in road resurfacing budgets.
Finally, regarding road safety, apart from the risks posed by damage to infrastructure, the very size of these road-using monsters represents a danger for all other users.
in writing. - Although I will be supporting the Ayala Sender report because it contains a number of good and constructive suggestions as regards the technical subject of freight logistics, I do have some concerns.
One thing that concerns me is that the possibility of introducing 60-tonne mega lorries throughout Europe is a concept that I believe to be misguided and inappropriate when rail freight is at a low ebb, and when national infrastructures cannot sustain 60-tonne lorries it seems crazy to move away from present weight limits. I appreciate that some countries already have 60-tonne lorries, which is why it is right to allow Member States to decide for themselves what their national weight limit should be. However this should not be taken as giving a green light to 60-tonne lorries per se, nor should it be seen as a kind of 'thin end of the wedge' scenario.
Sadly, Mrs Ayala Sender's excellent report has been given an unjust hearing because members and the media have highlighted just one section of it - namely 60-tonne mega lorries. It is right therefore to reiterate yet again that there will be no compulsion on Member States to introduce them on their national networks.
I am voting in favour of the report by Inés Ayala Sender on freight transport logistics in Europe - the key to sustainable mobility.
Mrs Ayala Sender has presented a very good report that provides a thorough analysis of this important issue. Without an effective logistics sector, aims concerning growth, employment and increasing the attractiveness of the European Union for investors and employees - in other words, the main pillars of the Lisbon Strategy - cannot be achieved. Logistics are an important element in the development of Europe and its competitiveness in the international arena. Logistical activities taken as a whole constitute 13% of GDP in the EU.
We should also bear in mind the enormous impact of the right logistical solutions in restricting environmental pollution, and how they help to limit energy consumption.
My view is that we should support a report that is aimed at helping to shape a plan of action in the area of logistics at European level.
I voted in favour of the motion for a resolution by the Committee on Employment and Social Affairs, in which it says that the European Employment Services (EURES) network should become an important European labour market communication platform and a one-stop shop for workers' geographical and occupational mobility. This one-stop shop should aim to remove obstacles, especially arising from work-related social security questions, and to extend the knowledge of workers about their individual rights. Geographical and occupational mobility is a crucial instrument for the success of the Revised Lisbon Strategy and more generally for the proper operation of the internal market on the basis of the social market economy. It is an important challenge for the introduction of 'flexicurity' approaches to employment, that is, approaches allowing greater flexibility in the management of human resources while providing the job security expected by our fellow citizens.
I voted in favour of the resolution on the EURES Activity Report 2004-2005 on the contribution of EURES to a single European labour market.
I believe that geographical and occupational mobility is a crucial instrument for the success of the Revised Lisbon Strategy.
In this regard, I consider that the European Commission should promote further the geographical and occupational mobility of workers through the increased budget line for 2007 in order to support projects in the area of transnational recruitment and cross-border partnerships.
The EURES network is presented as a possible European labour market communication platform, that is, as a factor which could help to encourage workers' geographical and occupational mobility. It should also help to address the present shortcomings in terms of information provided in order to avoid the horrific situations facing workers in various countries where they have to go in order to work, generally because of unemployment in their own country, as is the case with Portuguese workers.
We must improve information on social security and on workers' rights with regard to holidays, pay, sickness benefit, housing benefit and benefits for education and training. We need to ensure that the rights of workers going to work in a country other than their country of origin are duly recognised and upheld. One serious issue that needs to be addressed is the lack of controls. It is well known that workers are often required to work long hours, without proper housing, even with no contract of employment, and are paid much less than initially agreed.
These issues must be addressed if we are to achieve trouble-free worker mobility.
(CS) I supported the report aimed at contributing to a reduction in alcohol consumption where it is excessive and hazardous. I also support the 0.00% limit but for professional drivers only.
I am against warning labels applied indiscriminately, as I consider it non-committal, as well as falling outside the EU's competence. I believe that it is the responsibility of the national parliaments to adopt such measures, not to be applied indiscriminately, not to be populist or non-committal, but rather aimed at educating targeted risk groups, threatened by excessive alcohol consumption.
(FR) Mr President, the presentation of Mr Foglietta's own-initiative report has provoked comments that could suggest that all members of the Group of the European People's Party (Christian Democrats) and European Democrats underrate the serious problem of alcoholism. I cannot approve of the casualness with which the problems of alcohol dependence are concealed out of reverence for the producers of alcoholic beverages and their lobbies. The protection of young people deserves better, as does the treatment of alcoholism as a serious illness affecting everyone close to the person concerned. In the end, this own-initiative report will do nothing to change the real situation.
in writing. - (SV) We have chosen to support the report in the final vote. Nevertheless, we would have preferred to see stronger provisions on warnings on spirit bottles and on the risks of alcohol use by women during pregnancy. It is regrettable that Parliament was not able to support the amendments and the parts of the existing text along those lines in the plenary.
in writing. - (FR) I voted in favour of the own-initiative report by Mr Foglietta on a European Union strategy to support Member States in reducing alcohol-related harm. The Commission was right to issue a communication on the hazardous and harmful consumption of alcohol and its harmful health consequences. I support the recommendations, while not undermining the principle of subsidiarity, in favour of ambitious general objectives for the Member States with a view to curbing hazardous and harmful alcohol consumption, particularly in vulnerable social groups, such as children, young people and pregnant women. I am pleased that MEPs, in their wisdom, acknowledge that the consumption of alcoholic products can be considered as a part of the European cultural heritage and life style, and that low consumption of alcohol (10 g/day) may, under certain conditions, help prevent some diseases.
in writing. - After tobacco and high blood pressure, alcohol abuse is the third most important cause of ill-health and early death in the EU, costing millions to our heath service. Related road accidents continue to claim lives while related public order offences and underage drinking are on the rise across all of Europe.
The greatest tool of efficiency in decreasing alcohol-related harm is real awareness combined with enforcement. Effective education in the home and in school from primary school up is paramount.
Women and men should be better informed about the risks of alcohol during pregnancy and about FASD in particular and I support the original language of the report emphasising the appropriate warning on the package of alcoholic beverages which may prevent women from drinking alcohol before and during pregnancy. I call on the Irish government to examine mandatory labelling on alcoholic beverages targeting this syndrome.
I am very much in favour of asking the Commission to take steps to facilitate an independent study of the performance of innovative communication means, including labelling, as a way of reducing hazardous and harmful alcohol consumption.
The June Movement supports warning labels on alcoholic beverages. When these proposals return to Parliament, we shall work towards minimum labelling rules, so that Member States can legislate in line with the precautionary principle.
In my opinion, the problems associated with alcohol abuse are taking on worrying proportions in all EU Member States.
Beyond the traditional convivial consumption of alcohol, which varies from region to region and Member State to Member State, it is necessary to remember that regular, excessive consumption of alcohol has a harmful impact on health and serious, direct consequences: road accidents and antisocial behaviour.
Consequently, as a matter of urgency we need to remind alcohol producers and distributors of their responsibilities, to ask operators in the sector to provide the necessary support, to involve schools and families, to send out a message providing young people with positive examples and to increase awareness of risks among the more vulnerable sections of society.
in writing. - (PT) The report merely broaches, without going into detail, the central issue of the underlying reasons for alcohol abuse and therefore has the drawback of taking what we might call a cognitive/repressive approach based on the process of assessing the risk/threat/punishment balance.
It should be borne in mind that any addictive drug and any addictive behaviour have their own characteristics. The report mentions the need for effective conclusions to be drawn based on collected data, but it seems to embark upon a road leading towards a foregone conclusion.
Before tackling the grand question of 'alcohol and the workplace' we ought to be stressing the capital importance of role models in the formation of young people's values and attitudes. Even occupational health, which ought to play a central role here in prevention and therapeutic guidance, is seen as an extension of the repressive/exploiting arm of the employer rather than an independent mechanism for preventing health problems and promoting health.
A budgetary item should be created to fund programmes supporting workers who are suffering from workplace stress, excessive workloads, unemployment and job insecurity, directed at identifying and treating alcohol dependence, improving working conditions, preventing sickness and promoting health.
in writing. - (SV) The June List has chosen to vote against the report and several of the amendments. Alcohol policy must be a national matter and cannot therefore be shaped at EU level. Each Member State has its own drinking culture which must form the basis for its citizens' work to reduce alcohol-related harm.
International advances are being made in this area, as in nearly all others, as countries find their way along different paths. By learning lessons from the experiences of other countries, each country can then develop its own alcohol strategy in the best possible way. Such institutional competition among countries is the reason for the European countries' historical successes in nearly every area. Parliament must not hamper that competition by pushing forward homogenisation at EU level.
I voted in favour of this report, which makes a number of concrete proposals to prevent alcohol abuse among vulnerable groups such as young people and pregnant women.
The report does not demonise moderate consumption of wine (except in the specific case of pregnant women), which is part of our culture and traditions, but addresses alcohol abuse.
I am also delighted with the proposed measures to provide more information to pregnant women on the risks associated with alcohol consumption during pregnancy.
Alcohol consumption, even in small quantities, is harmful to the foetus. Facial abnormalities, microcephaly, neurological problems with agitation, behavioural problems, cognitive problems or even mental retardation: these are some of the risks for the child.
Lastly, I am satisfied with the proposal to introduce appropriate communication directed at pregnant women through healthcare services.
We would all like to combat hazardous and harmful alcohol consumption, particularly by young people, whose latest fashionable excess is what the Germans call Koma-Saufen, a term well understood in my own country.
I recognise the European Union's competence in dealing with public health problems and the role it has to play to encourage the exchange of information and best practices among Member States.
Unfortunately, the resolution only highlights the harmful consequences of alcohol and not the benefits of moderate consumption. Indeed, it is scientifically proven that wine consumed in moderation has a preventive effect against cardiovascular diseases, cancer and dementia. But this valuable information is prohibited on labels by European regulations.
Why warn women before and during pregnancy and ignore the effect of alcoholism on the men procreating? Why recommend higher taxes on alcoholic beverages when it is clear that alcoholism is worst in countries with very high taxes?
I would like to underline the fact that there can be no question of setting EU level blood alcohol content limits for all drivers. Zero tolerance of drivers who commit offences, whether or not drink-drivers, would be more effective in fighting the increase in the number of road accident victims.
in writing. - I voted in favour of the above-mentioned report and welcome the inclusion of an amendment to paragraph 16, which I voted in favour of, highlighting the harmful effects of consuming alcohol during pregnancy.
Currently, Member States may use labelling to inform consumers about the potential negative effects of consuming alcohol, and this is something that the Irish government should certainly consider. However, meaningful progress in terms of labelling can only be achieved through a degree of EU harmonisation in this area.
I look forward to the publication of the Commission's study on the performance of innovative means of communication to reduce hazardous and harmful alcohol consumption before 1 January 2010, as called for in the above-mentioned report.
in writing. - I supported this report and am pleased that there will now be a real effort to tackle under-age and binge drinking. I support the recommendation also that the blood alcohol limit be as close to 0.00% as possible especially for new drivers although I realise that a 0.00% limit is impractical. I believe that alcopops must be separated from soft drinks in supermarkets and I am pleased that the report highlights this.
It is all very well to legislate on milk, on its distribution in schools or the army, or on the creation of a new category, but the dairy sector is something else.
In the 1980s, the Commission in Brussels told us that there were milk lakes and butter mountains. As with cereals, then, a policy of 'Malthusian bureaucracy' was introduced. Under the impetus of the French Agriculture Minister, Michel Rocard, milk quotas were invented. That is, rationing, the deliberate fabrication of scarcity. For the first time in the history of humanity, people were preventing themselves from producing, and were rejecting the riches offered naturally by nature. Worse still, to be certain of achieving scarcity, we went as far as the daft premium for the slaughter of cattle.
What was bound to happen has happened. The barriers to production have limited production. From milk lakes to the Aral Sea of milk. There is a shortage of butter. Prices are rising. This shortage was organised, in the same way as for wheat.
in writing. - Foetal Alcohol Syndrome (FAS) and Foetal Alcohol Spectrum Disorder (FASD) need to be seriously considered as a matter of urgency. FAS warnings on alcohol products, similar to those in the USA, combined with a public health education campaign are an effective way of warning of the impact of drinking while pregnant. There is no safe level of alcohol consumption during pregnancy and women deserve to know the facts. The alcohol industry must act as a matter of urgency.
Also, all Members who have a financial interest in the alcohol industry should declare an interest.